Citation Nr: 1744573	
Decision Date: 10/05/17    Archive Date: 10/17/17

DOCKET NO.  11-14-792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of gallbladder surgery performed in November 2007 at a VA facility, including chronic infections with recurrent multiple abdominal abscesses and draining fistulas, a lung mass requiring a partial lobectomy, a large ventral incisional hernia, liver cysts, chronic fatigue, calcium deposits on the aorta, and any other identified co-morbidities.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse



ATTORNEY FOR THE BOARD

S. An, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In December 2014, the Veteran testified at a Board hearing via videoconference before the undersigned Veterans Law Judge of the Board.  In October 2011, the Veteran and his spouse also testified at a hearing before a different Veterans Law Judge no longer employed at the Board.  Transcripts of both hearings are of record.  

This case was previously remanded in February 2015 for further development, and again remanded in January 2017 for an addendum medical opinion.  The matter has properly returned to the Board for appellate consideration.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system.


FINDING OF FACT

The Veteran's multiple abscesses (intra-abdominal, retro-peritoneal, and lung) including hepatic, right psoas muscle, subdiaphragmatic, chest wall, abdominal wall, as well as chronic infections, fistula formations and a lung mass requiring partial lobectomy were the result of the November 2007 surgery and were due to an event not reasonably foreseeable.


CONCLUSION OF LAW

The criteria for entitlement to benefits under 38 U.S.C.A. § 1151 for multiple abscesses (intra-abdominal, retro-peritoneal, and lung) including hepatic, right psoas muscle, subdiaphragmatic, chest wall, abdominal wall, as well as chronic infections, fistula formations and a lung mass requiring partial lobectomy due to a November 2007 surgery have been met. 38 U.S.C.A. §§ 1151, 5107 (West 2014); 38 C.F.R. § 3.361 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran's claim for compensation under 38 U.S.C.A. § 1151 was raised in November 2009.  The record shows that the Veteran underwent a gallbladder removal surgery (laparoscopic cholecystectomy) in November 2007 where during the procedure a hole was made in the gallbladder and bilious fluid and gallstones were spilled.  The Veteran later developed complications caused by the spillage.  Specifically, the Veteran contends that his chronic infections, multiple abdominal abscesses, fistulas, a lung mass requiring a partial lobectomy, liver cysts, open wound, chronic fatigue syndrome, joint pain, calcium deposits in the aorta and a hernia were all complications of his November 2007 surgery.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a qualifying additional disability in the same manner as if such additional disability were service-connected.  An additional disability is qualifying if the disability was not the result of the veteran's willful misconduct and if the disability was caused by hospital care, medical or surgical treatment, or examination furnished the veteran under any law administered by the United States Secretary of Veterans Affairs, either by a VA employee or in a VA facility, and the proximate cause of the disability was carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or an event not reasonably foreseeable.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2016).

At the outset, the Board observes that eligibility for compensation under 38 U.S.C.A. § 1151 was already determined by the Board as stated in the January 2017 Remand finding that the record sufficiently established that the Veteran's complications were caused by an event that was not reasonably foreseeable.  But, in remanding for further development, the Board clarified that the sole purpose of obtaining an addendum medical opinion was to specifically identify each disability caused by the November 2007 surgery.  Thus, as explained below, the issue is not one of causation but of determining qualifying additional disability for compensation under 38 U.S.C.A. § 1151.
 
The Board notes that the record reflects multiple VA and private medical professionals, including VA infectious disease consultants and pathologist, who treated the Veteran and reviewed his medical history, and that have consistently found the Veteran's recurrent infections and multiple abscesses were due to the spillage of bilious fluid and gallstones during the November 2007 surgery.  Of note, these complications were already acknowledged in a September 2010 VA opinion and December 2010 addendum to be a result of the surgery.  Similar findings were made in a February 2009 VA treatment record.  

But, for purposes of identifying each additional disability caused by the November 2007 surgery, the Board accepts the April 2015 VA medical opinion and February 2017 addendum considered together are the most probative medical evidence of record.  

After a thorough review of the claims file and knowledge of the Veteran's pertinent medical history, the April 2015 VA examiner specifically found that the Veteran developed multiple abscesses (intra-abdominal, retro-peritoneal, and lung) including hepatic, right psoas muscle, subdiaphragmatic, chest wall, abdominal wall, as well as fistula formations and a lung mass requiring partial lobectomy as direct complications from the November 2007 gallbladder removal surgery.  She further explained that the chronic infections and associated complications were proximately caused by an event that was not reasonably foreseeable since abscesses are rare following laparoscopic cholecystectomy, occurring in only 0.14 to 0.3 percent of cases.  Citing to medical literature, she explained that it is estimated that 40 percent of perforated gallbladder stones are lost and only approximately 8.5 percent of theses cause complications.  In the Veteran's case, she commented that the post-operative complications of abscesses and fistulas were most likely due to the lost gallstones which were not found at the time of surgery.  

The Board finds the 2015 VA opinion clearly supports a finding that the Veteran's multiple abscesses (intra-abdominal, retro-peritoneal, and lung) including hepatic, right psoas muscle, subdiaphragmatic, chest wall, abdominal wall, as well as chronic infections, fistula formations and a lung mass requiring partial lobectomy were the direct result of the November 2007 surgery and proximately due to an event not reasonably foreseeable.  Thus, compensation under 38 U.S.C.A. § 1151 for the above identified disabilities is warranted.

However, given the Veteran's assertions that his liver cysts, open wound, chronic fatigue syndrome, joint pain, calcium deposits in the aorta, and hernia were also complications related to the November 2007 surgery, the Board finds the 2017 VA opinion adequately addresses this contention.  

Although it is unclear whether his liver cysts, open wound, chronic fatigue syndrome, joint pain, calcium deposits in the aorta, and hernia even qualify as additional disabilities, as medical evidence reflects they existed prior to 2007, nevertheless, for purposes of this decision, the Board finds that even if this fact was conceded, the § 1151 claim still fails as actual and proximate causation has not been established as required under the criteria.

In this regard, the Board points out that in order for additional disability to be compensable under 38 U.S.C.A. § 1151, the additional disability must have been actually caused by, and not merely coincidental to, hospital care, medical or surgical treatment, or medical examination furnished by a VA employee or in a VA facility. 38 C.F.R. § 3.361(c)(1); Loving v. Nicholson, 19 Vet. App. 96, 99-100 (2005); Sweitzer v. Brown, 5 Vet. App. 503, 505 (1993).  That is, the additional disability must have been the result of injury that was part of the natural sequence of cause and effect flowing directly from the actual provision of "hospital care, medical or surgical treatment, or examination" furnished by VA and such additional disability must be directly caused by that VA activity. Loving, 19 Vet. App. at 101.  Further, the proximate cause of the disability, as opposed to a remote contributing cause, must be (1) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the hospital care, medical or surgical treatment, or examination; or (2) an event that was not reasonably foreseeable. 38 U.S.C.A. §1151(a)(1); 38 C.F.R. § 3.361(d).  

Here, the 2017 VA examiner opined that it was less likely than not that the Veteran's claimed liver cysts, open wound, chronic fatigue syndrome, joint pain, calcium deposits in the aorta, and hernia were caused by his November 2007 surgery.  Addressing each disability, the examiner noted that co-morbidities of age, diabetes and morbid obesity (weight of 320 lbs.) were present.  The examiner found no active current diagnosis of liver cysts present with the record reflecting a pre-existing liver mass diagnosed as benign hemagioma.  There was no active open wound.  There was no diagnosis of chronic fatigue syndrome and debility following the surgery was attributable to tiredness and does not support such diagnosis.  The examiner also noted that the Veteran had heart surgery and abdominal hernia surgery after the 2007 gallbladder surgery.  As for joint pain, the examiner explained joint pains were the result of age, use and weight, and thus found no connection to the surgery.  The examiner found that calcium deposits in the aortic wall pre-existed surgery and were related to chronic atherosclerosis associated with age, diabetes, and smoking, and not the result of surgery.  As to the hernia, the examiner found that the hernia clearly pre-existed surgery and that the surgery did not have a direct effect on this condition.  He explained that factors in the enlargement post-operatively were due to age, morbid obesity and diabetes.  

The Board finds the 2017 VA addendum opinion is supported by rationale that was grounded in the medical evidence of record.  Additionally, the examiner's conclusion has not been questioned by any medical professional.  Accordingly, the Board finds this opinion highly probative and is afforded significant weight.  

The Board recognizes the Veteran's contentions that his claimed liver cysts, open wound, chronic fatigue syndrome, joint pain, calcium deposits in the aorta, and hernia are due to the November 2007 surgery.  The Veteran is certainly capable of describing the history in this case as well as his observable symptoms, but to the extent that he asserts suffering additional disability, this is a determination medical in nature and not capable of lay observation.  Also, the Veteran's statements regarding the cause of his identified disabilities are lay statements that purport to provide a nexus opinion.  As a lay person, the Veteran lacks the capability to provide evidence that requires specialized knowledge, skill, experience, training or education.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Board finds the Veteran's statements not competent medical evidence for this purpose.  Consequently, his assertions, standing alone, have little probative value and the Board assigns more weight to the medical opinions provided by VA examiners.  
  
Based on a review of the foregoing evidence and the applicable laws and regulations, the Board finds the criteria for compensation under 38 U.S.C.A. § 1151 for multiple abscesses (intra-abdominal, retro-peritoneal, and lung) including hepatic, right psoas muscle, subdiaphragmatic, chest wall, abdominal wall, as well as chronic infections, fistula formations and a lung mass requiring partial lobectomy due to the November 2007 surgery have been met.  


ORDER

Compensation under 38 U.S.C.A. § 1151 for multiple abscesses (intra-abdominal, retro-peritoneal, and lung) including hepatic, right psoas muscle, subdiaphragmatic, chest wall, abdominal wall, as well as chronic infections, fistula formations and a lung mass requiring partial lobectomy due to the November 2007 surgery is granted.



____________________________________________
KELLI A. KORDICH
 Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


